UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. FORM 10-KSB [X] ANNUAL REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the fiscal year ended December 31, 2006 [ ] TRANSITION REPORT UNDER SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to . MANHATTAN SCIENTIFICS, INC. (Name of small business issuer in its charter) Delaware 000-28411 85-0460639 (State of Incorporation) (Commission File Number) (IRS Employer Identification No.) 405 Lexington Avenue, 32nd Floor, New York, New York, 10174 (Address of principal executive offices) (Zip code) Issuer's telephone number: (212) 551-0577 Securities registered under Section 12(g) of the Exchange Act: Common Stock, $0.001 par value (Title of Class) Check whether the issuer is not required to file reports pursuant to Section 13 or 15(d) of the Exchange Act [] Check whether the issuer (1) filed all reports required to be filed by Section 13 or 15(d) of the Exchange Act during the past 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes [] No [X] Check if no disclosure of delinquent filers in response to Item 405 of Regulation S-B is contained in this form, and no disclosure is contained, to the best of the registrant's knowledge, in definitive proxy or information statements incorporated by reference in Part III of this Form 10-KSB or any amendment to this Form 10-KSB. [] State issuer's revenues for its most recent fiscal year: $0 The aggregate market value of the voting and non-voting common equity held by non-affiliates of the issuer as of December 31, 2006 was $1,792,913.For purposes of this computation, all executive officers, directors and 10% shareholders were deemed affiliates. Such a determination should not be construed as an admission that such 10% shareholders are affiliates. As of March 31, 2007 there were200,449,577 shares of common stock of the issuer issued and outstanding. Transitional Small Business Disclosure Format (check one) Yes [ ] No [X] Table of Contents TABLE
